Exceptions overruled. This is an action of tort to recover damages for personal injuries to Catherine C. Irons, hereinafter called the plaintiff, and for consequential damage to her husband. The accident happened in am apartment house in which the plaintiff was a tenant and was caused by the presence of a foreign substance on a stairway in the control of the defendant,, which the defendant, as part of the letting, had agreed to keep clean. The accident happened at 1 p.m. on September 13, 1955.. Without reciting the evidence concerning the accident it is enough to say that in the opinion of a majority of the court there was sufficient evidence .of the negligence of the defendant to warrant the judge in submitting that question to the jury.